Citation Nr: 1622527	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-39 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for basal cell carcinoma, left temporal area.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1963 to September 1966 in the Army. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of April 2007 by the Department of Veterans Affairs (VA) in Jackson, Mississippi, Regional Office (RO) and was subsequently transferred to the Nashville, Tennessee, RO.

In May 2010, the Board issued a decision which denied service connection for basal cell carcinoma, left temporal area.

In January 2011, a Joint Motion for Remand (Joint Motion) was filed with the United States Court of Appeals for Veterans Claims (Court), requesting that the issues be remanded for additional development.  Later that month, the Court issued an order which vacated the Board's May 2010 decision, and remanded the case to the Board for compliance with the Joint Motion and readjudication consistent with its order.  

In July 2011, the Board remanded this issue for further development, including additional record search to determine whether the Veteran was exposed to ionizing radiation during his service.  The requested development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, as will be discussed, additional remand is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the prior remand, the Veteran is currently diagnosed with basal cell carcinoma, which is a radiogenic disease under 38 C.F.R. § 3.311.  The Board requested a search of all records which may document the Veteran's ionizing radiation exposure.  Search of the relevant databases, including the National Personnel Records Center (NPRC) and the Department of the Army, Ionizing Radiation Dosimetry Center, do not contain any records reflecting the Veteran was exposed to ionizing radiation.

However, throughout the period on appeal the Veteran has consistently asserted that during the three years he was in service, he was exposed to radiation in the course of arming warheads while stationed in Europe with the 76th Field Artillery, A Battery, 3rd Infantry Division.  See e.g. July 2008 Decision Review Officer (DRO) Conference Report.  His competent lay descriptions are supported by his personnel records, which reflect he served overseas with this battalion, and he completed training for XM454/XM455 special weapons system.  See e.g. DD 214.  

The case at hand involves an "Other exposure claim" which requires VA to request any available records of radiation exposure - including a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) - and to forward all available records to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(iii).  Thus, this case must be remanded for preparation of a dose estimate by the Under Secretary for Health as set forth at 38 C.F.R. § 3.311(a)(iii).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's probable dose exposure to ionizing radiation in service.  See 38 C.F.R. § 3.311(a)(2)(iii).  The Veteran reports exposure to ionizing radiation in the course of arming warheads while stationed in Europe with the 76th Field Artillery, A Battery, 3rd Infantry Division.  See e.g. July 2008 DRO Conference Report.  His personnel records reflect that he served overseas with this battalion, and he completed training for XM454/XM455 special weapons system

2.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review that dose estimate and determine whether any additional development of the ionizing radiation claim is required under 38 C.F.R. § 3.311(b) and complete such development.

3.  After completing all the foregoing, readjudicate the appeals.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and accorded an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[CONTINUED ON NEXT PAGE]


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

